Citation Nr: 1034274	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-23 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
Veteran's death.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to Dependency and Indemnity 
Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. 
§ 1318.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for eligibility to Dependents' Educational 
Assistance (DEA) benefits pursuant to the provisions of 
38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney
ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to February 
1953.  The appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen the 
claims of service connection for the cause of the Veteran's 
death, DIC pursuant to the provisions of 38 U.S.C.A. § 1318, and 
eligibility to DEA benefits pursuant to the provisions of 
38 U.S.C.A. Chapter 35.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  


REMAND

Regarding the appellant's application to reopen claims for 
service connection for the cause of the Veteran's death, DIC 
pursuant to the provisions of 38 U.S.C.A. § 1318, and eligibility 
to DEA benefits, VA must look at the bases for the prior denials 
and notify the appellant as to what evidence is necessary to 
substantiate the element or elements required to establish 
service connection, DIC, and DEA benefits that were found 
insufficient at the time of the previous denials.  The question 
of what constitutes material evidence to reopen claims for 
service connection, DIC, and DEA benefits depends on the bases 
upon which the prior claims were denied.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In this case, the appellant has not yet been 
notified as to the specific evidence necessary to reopen her 
claims for service connection for the cause of the Veteran's 
death, DIC, and DEA benefits.  On remand, the appellant should be 
so notified.  

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

1.  Send the appellant notice under 
38 U.S.C.A. § 5103(a) that (1) notifies her 
of the evidence and information necessary 
to reopen the claim for service connection 
for the cause of the Veteran's death, and 
describes what new and material evidence is 
under the current standard; and 
(2) notifies her of what specific evidence 
would be required to substantiate the 
element or elements needed for service 
connection that were found insufficient in 
the prior denial, such as an opinion 
relating the Veteran's cause of death to 
his service, to an event or injury in 
service, or to a service-connected 
disability.
 
2.  Send the appellant notice under 
38 U.S.C.A. § 5103(a) that (1) notifies her 
of the evidence and information necessary 
to reopen the claim for Dependency and 
Indemnity Compensation pursuant to the 
provisions of 38 U.S.C.A. § 1318 and 
describes what new and material evidence is 
under the current standard; and 
(2) notifies her of what specific evidence 
would be required to substantiate the 
element or elements needed for DIC that 
were found insufficient in the prior 
denial, such as evidence that the Veteran 
was rated totally disabled by reason of 
service-connected disabilities.

3.  Send the appellant notice under 
38 U.S.C.A. § 5103(a) that (1) notifies her 
of the evidence and information necessary 
to reopen the claim for service connection 
for Dependents' Educational Assistance 
benefits, and describes what new and 
material evidence is under the current 
standard; and (2) notifies her of what 
specific evidence would be required to 
substantiate the element or elements needed 
for Dependents' Educational Assistance that 
were found insufficient in the prior 
denial, such as evidence that the Veteran 
died as a result of a service-connected 
disability or had a service-connected 
permanent and total disability at the time 
of death.

4.  Then, readjudicate the claims.  If any 
decisions remain adverse to the appellant, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


